SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

288
CA 14-00939
PRESENT: SCUDDER, P.J., LINDLEY, VALENTINO, AND DEJOSEPH, JJ.


SCHWERZMANN & WISE, P.C., PLAINTIFF-RESPONDENT,

                      V                                             ORDER

TOWN OF HOUNSFIELD, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


PAUL F. SHANAHAN, PITTSFORD, D.J. & J.A. CIRANDO, ESQS., SYRACUSE
(JOHN A. CIRANDO OF COUNSEL), FOR DEFENDANT-APPELLANT.

BOND, SCHOENECK & KING, PLLC, SYRACUSE (JONATHAN B. FELLOWS OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Jefferson County
(James P. McClusky, J.), entered January 7, 2014. The order, among
other things, granted plaintiff’s motion for summary judgment on its
account stated cause of action.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988;
Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567; see
also CPLR 5501 [a] [1]).




Entered:    March 27, 2015                        Frances E. Cafarell
                                                  Clerk of the Court